        Case 2:19-cv-00624-RFB-VCF Document 28 Filed 08/07/20 Page 1 of 4



 1

 2
     MICHAEL P. LOWRY, ESQ.
 3   Nevada Bar No. 10666
     E-mail: Michael.Lowry@wilsonelser.com
 4   ROBERT L. THOMPSON, ESQ.
     Nevada Bar No. 9920
 5   E-mail: Robert.Thompson@wilsonelser.com
     6689 Las Vegas Blvd. South, Suite 200
 6   Las Vegas, NV 89114
     Tel: 702.727.1400/Fax: 702.727.1401
 7   Attorneys for Hobby Lobby Stores, Inc.;
     2199 North Rainbow Boulevard Holdings, LLC
 8
                                  UNITED STATES DISTRICT COURT
 9
                                         CLARK COUNTY, NEVADA
10
     HAYRI OLIVAS-ARENAS, individually,                 CASE NO.: 2:19-cv-00624-RFB-VCF
11

12                         Plaintiffs,
                                                        STIPULATION AND ORDER TO
13       v.                                             EXTEND DISCOVERY DEADLINES
                                                        (Sixth Request)
14   HOBBY LOBBY STORES, INC. d/b/a HOBBY
     LOBBY #679 d/b/a HOBBY LOBBY; 2100 NORTH
15
     RAINBOW BOULEVARD HOLDINGS, LLC; DOES
16   1 through 100 and ROE CORPORATIONS 1 through
     100, inclusive,
17
                           Defendants.
18

19

20            Plaintiff, HAYRI OLIVAS-ARENAS (“Plaintiff”), through her counsel of record FARHAN

21   R. NAQVI and PAUL G. ALBRIGHT of Naqvi Injury Law and Defendants, HOBBY LOBBY
22   STORES, INC. d/b/a HOBBY LOBBY #679 d/b/a HOBBY LOBBY and 2199 NORTH RAINBOW
23
     BOULEVARD HOLDINGS, LLC, through their counsel of record MICHAEL P. LOWRY and
24
     ROBERT L. THOMPSON of WILSON ELSER MOSKOWITZ EDELMAN & DICKER, submit
25
     this STIPULATION AND ORDER TO EXTEND DISCOVERY (SIXTH REQUEST) pursuant to
26

27   LR-26-4 for the Court’s consideration:

28
                                                   1
     1631459V.1
        Case 2:19-cv-00624-RFB-VCF Document 28 Filed 08/07/20 Page 2 of 4



 1                                                        I.
 2                                  DISCOVERY COMPLETED TO DATE:
 3
           1. A Rule 26(f) Case Conference was held and a Discovery Plan/Scheduling Order was filed.
 4
           2. Plaintiff has made initial disclosures, and supplements thereto.
 5
           3. Defendants have made initial disclosures, and supplements thereto.
 6

 7         4. Plaintiff has propounded a first set of requests for production to Defendant 2199 North

 8            Rainbow Boulevard Holdings, LLC, to which responses were provided.

 9         5. Plaintiff has propounded a first set of requests for production to Defendant Hobby Lobby
10
              Stores, Inc. d/b/a Hobby Lobby #679 d/b/a Hobby Lobby, to which responses were provided.
11
           6. Plaintiff has propounded a first set of interrogatories to Defendant Hobby Lobby Stores, Inc.
12
              d/b/a Hobby Lobby #679 d/b/a Hobby Lobby, to which responses were provided.
13
           7. Defendant 2199 North Rainbow Boulevard Holdings, LLC has propounded a first set of
14

15            interrogatories to Plaintiff, to which responses have been provided.

16         8. Defendant 2199 North Rainbow Boulevard Holdings, LLC has propounded a first set of

17            requests for production to Plaintiff, to which responses have been provided.
18
           9. Plaintiff has propounded a second set of interrogatories to Defendant Hobby Lobby Stores,
19
              Inc. d/b/a Hobby Lobby #679 d/b/a Hobby Lobby, to which responses were provided.
20
           10. Plaintiff has propounded a third set of interrogatories to Defendant Hobby Lobby Stores, Inc.
21
              d/b/a Hobby Lobby #679 d/b/a Hobby Lobby, to which responses were provided.
22

23         11. Subpoena duces tecum have been sent to various facilities and entities requesting records.

24         12. Deposition of Hobby Lobby employee, Apolinar Lopez.
25         13. A site inspection has been performed.
26
           14. The parties have made initial and rebuttal expert disclosures.
27
     ///
28
                                                          2
     1631459v.1
        Case 2:19-cv-00624-RFB-VCF Document 28 Filed 08/07/20 Page 3 of 4



 1                                                       II.
 2                                    DISCOVERY TO BE COMPLETED
 3
         1. Depositions of various witnesses including, but not limited to:
 4
                  a. Defendant’s FRCP 30(b)(6) designees;
 5
                  b. Defendant’s employees;
 6

 7                c. Plaintiff, currently set for August 19, 2020;

 8                d. Plaintiff’s treating physicians;

 9                e. The parties retained experts; and
10
                  f. Other witnesses as needed
11
         2. Additional written discovery; and
12
         3. Other discovery as needed.
13
                                                         III.
14

15      WHY DISCOVERY CANNOT BE COMPLETED IN THE TIME PROVIDED BY THE

16                                          SCHEDULING ORDER.
17           Good cause exists to grant a discovery extension in this case. Due to the COVID-19
18
     pandemic and resulting orders from the Governor, scheduling and arranging the remaining
19
     depositions, as well as conducting further discovery, has proven difficult. For example, Plaintiff has
20
     requested the deposition of Defendant's Rule 30(b)(6) witness. This witness would most likely be
21
     out of state and require travel to Nevada. During the initial phases of the pandemic, Hobby Lobby
22

23   had to shut down most of its operations. With the recent increase in Covid-19 infections in Nevada

24   and the southwest region, it is unclear if getting the witness to make arrangements to Nevada to
25   appear for his or her deposition in the next 4-6 weeks would be feasible.
26
             The parties request the extension of discovery by three months to allow for additional room
27
     to complete this, as well as other witness depositions, including expert depositions, and to make the
28
                                                          3
     1631459v.1
        Case 2:19-cv-00624-RFB-VCF Document 28 Filed 08/07/20 Page 4 of 4



 1   necessary safety/travel accommodations for the witnesses to appear. The parties also seek
 2   additional time to conduct any other discovery deemed necessary. Therefore, the parties are being
 3
     proactive by requesting that discovery be extended to the time frame below:
 4
                                                     IV.
 5
              PROPOSED SCHEDULE FOR COMPLETEING REMAINING DISCOVERY
 6

 7            DISCOVERY                     CURRENT DEADLINE                PROPOSED DEADLINE
           Interim Status Report                   Closed                              Closed
 8
         Initial Expert Disclosure                 Closed                              Closed
 9
       Rebuttal Expert Disclosure                  Closed                              Closed
10
            Close of Discovery                September 7, 2020                  December 7, 2020
11         Dispositive Motions                 October 6, 2020                     January 7, 2021
12                Pretrial Order              November 9, 2020                     February 9, 2020
13                                                                                         If dispositive motions
                                                                                           are filed, the deadline
14   DATED this 6th day of August, 2020.               DATED this 6th day of August, 2020. for filing the joint
                                                                                           pretrial order will be
15   NAQVI INJURY LAW                                  WILSON, ELSER, MOSKOWITZ, suspended until 30
                                                       EDELMAN & DICKER LLP                days after decision on
16                                                                                         the dispositive
                                                                                           motions or further
17                                                                                         court order.
     BY:_/s/ Paul G. Albright_______                   BY: __/s/Robert L. Thompson___________
18        Farhan R. Naqvi                                  Michael P. Lowry
          Nevada Bar No. 8589                              Nevada Bar No. 10666
19        Paul G. Albright                                 Robert L. Thompson
          Nevada Bar No. 14159                             Nevada Bar No. 9920
20        9500 W. Flamingo Road Suite 104                  6689 Las Vegas Blvd. South, Ste. 200
          Las Vegas, NV 89147                              Las Vegas, NV 89119
21
          Attorneys for Plaintiff                          Attorneys for Defendants
22

23                                                ORDER
24           It is so ordered.
25               7th               August
     Dated this ______ day of __________, 2020.
26
                                                 ______________________________________
27                                               UNITED STATES MAGISTRATE JUDGE
28
                                                      4
     1631459v.1
